DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 was filed before the mailing date of the first Office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 2012/0009471 A1, as cited in the IDS – "Sugiura ‘471") in view of Sugiura et al. (US 2012/0009470 A1, as cited in the IDS – "Sugiura ‘470") and Akagi (US 2010/0117031 A1).
Regarding claim 1, Sugiura ‘471 discloses a lithium complex oxide sintered plate for use in a positive electrode of a lithium secondary battery (lithium secondary battery cathode with cathode active material layer formed of a sintered lithium composite oxide sheet, Sugiura ‘471 [0012]), wherein the lithium complex oxide sintered plate has 
a structure in which a plurality of primary grains having a layered rock-salt structure are bonded (a lithium composite oxide having a layered rock salt structure, Sugiura ‘471 [0033]; primary particles have been bound to one another, Sugiura ‘471 [0023]), and has:
a porosity of 3 to 30% (voidage of 3-30%, Sugiura ‘471 Abstract and [0031]; voidage equivalent to porosity per Sugiura ‘471 [0021]
an open pore rate of 70% or more (open pore ratio of 70% or higher, Sugiura Abstract and [0030]),
a thickness of 40 to 200 µm (cathode active material layer has a thickness of 30 µm or more, Sugiura ‘471 Abstract and [0012]), 
a primary grain diameter of 20 µm or less (primary particle size preferably 5 µm or less, Sugiura ‘471 [0023]), the primary grain diameter being a mean diameter of the primary grains.
	Examiner notes that the modifier “the primary grain diameter being a mean diameter of the primary grains” would be easily understood by a person with ordinary skill in the art to be read on by the Sugiura ‘471 reference. Since Sugiura ‘471 discloses in [0023] that the primary particle size is less than 5µm (as cited above), a person with ordinary skill in the art would understand this to mean that primary grain diameters of the Sugiura ‘471 lithium composite/complex oxide are 5µm or less (well below the claimed 20µm or less) and could calculate the average size of primary particles and find such to be less than 20µm, thus finding obvious this limitation of instant claim 1. 

Sugiura ‘471 fails to explicitly disclose said sintered plate having: 
a mean pore diameter of 15 µm or less, 
a pore diameter distribution in which the number of peaks is one and 
volume-based D10, D50 and D90 pore diameters satisfy expressions: D50/D10 ≥ 2.5, D90/D50 ≥ 2.5 and D90/D10 ≥ 8.0.

	Sugiura ‘470 is analogous to Sugiura ‘471 in the art of a sintered lithium composite oxide sheet for use in as a cathode active material layer (see Sugiura ‘470 Abstract). Sugiura ‘470 teaches this cathode active layer having the same thickness and a similar voidage (≥ 30µm and 3-15%, respectively – see Sugiura ‘470 Abstract) to that of Sugiura ‘471 and further teaches this sintered lithium composite oxide sheet having a mean pore size of 0.1-5µm (Sugiura ‘470 Abstract and [0012, 0029]). Sugiura ‘471 is silent on exact pore diameter sizing, but Sugiura ‘471 [0063] and Sugiura ‘470 [0061] agree that the pore size is dependent on the lithium incorporation / calcination step and is decreased to meet the desired voidage constraint – Sugiura ‘471 [0061] further teaches that such also meets desired pore size constraints. 
Since voidage (porosity) is related to pore size (analogous to “pore diameter” since spherical material can be used to form the pores, per Sugiura ‘471 [0088]) according to the above teachings by both Sugiura ‘471 and ‘470 references and since the voidage ranges of these Sugiura references overlap as cited above, Examiner posits that a similar pore diameter would be inherent in Sugiura ‘471 to that disclosed by Sugiura ‘470, thus rendering obvious this limitation of claim 1. See MPEP 2112.
Alternatively, since Sugiura ‘470 teaches in [0029] that the pore size is controlled between 0.1-5µm to avoid stress concentration, sufficiently release stress from the pores, and ultimately prevent grain boundary cracking within the sintered sheet, a person with ordinary skill in the art would find it obvious to modify the sintered sheet disclosed by Sugiura ‘471 to have pore diameters within the range of 0.1-5µm to prevent grain boundary cracking as taught by Sugiura ‘470. Therefore, the instant claim 1 limitation of a mean pore diameter of 15 µm or less is rendered obvious.

Akagi, which is analogous in the art of positive electrode active material, teaches the regulation of pore diameter during porosity formation within the positive electrode active material to achieve excellent high-rate discharge characteristics (Akagi [0014, 0019]). Akagi shows in Figure 1 “a pore diameter distribution in which the number of peaks is one” and teaches that spinel-type cathode active material lithium manganate, which is preferable for excellent thermal stability and capacity, exhibits 
Since lithium manganate is taught by Akagi to exhibit excellent thermal stability and capacity, a person having ordinary skill in the art would be motivated to select such from the list of positive active materials disclosed by Sugiura ‘471. This selection of positive active material as the sintered lithium complex oxide plate would inherently exhibit a pore diameter distribution with only one main peak as taught by Akagi; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01,I). Therefore, the limitation of instant claim 1 of the sintered plate having a pore diameter distribution in which the number of peaks is one is rendered obvious.

Although neither Sugiura ‘471 nor Akagi explicitly teach volume-based D10, D50 and D90 pore diameters which satisfy expressions D50/D10 ≥ 2.5, D90/D50 ≥ 2.5 and D90/D10 ≥ 8.0, these references do teach preferable pore diameter ranges and exhibit a pore diameter distribution curve which could be interpreted by a person with ordinary skill in the art to satisfy such limitations.
Modified Sugiura '471 teaches pore diameters being beneficially in the range of 0.1-5µm (see Sugiura ‘470 citations above) and Akagi further teaches pore diameter distribution ranging from 0.01-10µm but preferably ranging from 0.3-5µm to ensure smooth lithium ion flow and high-rate discharge characteristics of the battery (Akagi [0060] and Fig. 1). Per this disclosure of Akagi (being similar to the preferable pore size range of modified Sugiura '471) and from viewing the bell-cure shape of Akagi Fig. 1, one with ordinary skill in the art could estimate the preferable range endpoints 0.3µm and 5µm taught by Akagi [0060] to correspond to D10 and D90, as seen on tails of bell-cure of annotated Fig. 1 below:

    PNG
    media_image1.png
    637
    847
    media_image1.png
    Greyscale

A person with ordinary skill in the art could interpret this distribution of Akagi Fig. 1 and the disclosure of preferable pore diameter being from 0.3-5µm as approximately reading on D10 and D90 tail ends, at the 10th and 90th percentiles, respectively, of the distribution since the majority of data points (i.e., 80% thereof) would be regulated to fall within the preferred range as normally understood from a bell-curve-shaped distribution. From the teachings of the benefits of smooth Li-ion flow and high capacity, one with ordinary skill in the art would be motivated to regulate the pore diameters within the lithium manganate material of modified Sugiura '471 so that the majority (i.e., from the 10th to 90th volumetric percentile within the distribution) of such would also fall within this preferred range as taught by Akagi. Additionally, D50 can be inferred by one with ordinary skill in the art to correlate to the “main peak” disclosed by Akagi, which is approximately 0.9 µm per Fig. 1 (see also annotated Akagi Fig. 1). From these interpretations, it can be calculated that: D90/D50 ≅ 5/.9 = 5.56 which is ≥ 2.5; D50/D10 ≅ .9/.3 = ≅ 5/.3 = 16.67 which is ≥ 8.0. Furthermore, Sugiura ‘470 Table 2 and [0085-0086] teaches pore diameters of 0.1-5µm are preferable, but such a range can be as wide as 0.05-7µm. This disclosure further supports the view of Akagi with a similarly wide range of 0.01-10µm pore diameters shown in Fig. 1 is possible but the teaching in [0060] that a narrower range is preferable, and thus endpoints of the narrower range could be considered to represent 10th and 90th percentile values as is common in interpreting distribution curves. Therefore, these additional limitations of instant claim 1 are satisfied and rendered obvious.
Alternatively, a person having ordinary skill in the art would be motivated by Akagi teachings of the benefits of smooth Li-ion flow and high capacity to regulate the pore diameters (which can be easily accomplished, per Akagi Abstract) and discover an optimal distribution of these diameters – through routine optimization – which satisfy the limitations of instant claim 1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05,II). Therefore, all limitations of instant claim 1 are rendered obvious.

Regarding claim 2, modified Sugiura '471 teaches the limitations of claim 1 above and teaches the sintered plate having a ratio [003]/[104] of 5.0 or less where the ratio [003]/[104] indicates a ratio of the diffraction intensity on the (003) plane to the diffraction intensity on the (104) plane in X-ray diffractometry (this ratio [003]/[104] is preferably 2 or less, Sugiura ‘471 [0014-0016]).

Regarding claims 3-6, modified Sugiura '471 teaches the limitations of claims 1 and 2 above and teaches the sintered plate having a thickness of 80 to 200 μm and/or a thickness of 100 to 200 μm (plate thickness is 30µm or more, Sugiura ‘471 Abstract and [0012]). In the case where the claimed ranges prima facie case of obviousness exists; see MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721